 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    POLAT SARDALIYEV,                                No. 2:19-cv-0078 JAM AC
12                       Plaintiff,
13            v.                                       FINDINGS AND RECOMMENDATIONS
14    DENIS CASIM; ZAM TRANS INC.,
15                       Defendants.
16

17          This matter is before the court on plaintiff’s motion for default judgment. ECF No. 19.

18   The motion was referred to the undersigned pursuant to E.D. Cal. R. 302(c)(19). Defendants did

19   not respond to the motion, and the matter was taken under submission. ECF No. 23. On January

20   2, 2020, the court ordered plaintiff to serve defendants with the motion for default judgement.

21   ECF No. 24. Following an extension of time, plaintiff filed proof of service. ECF No. 29.

22   Shortly thereafter, defendants appeared and filed an answer. ECF No. 30. For the reasons set

23   forth below, the undersigned recommends plaintiff’s motion be DENIED.

24                                        I.      Relevant Background

25          Plaintiff Polat Sardaliyev brought his complaint in pro se on January 11, 2019, claiming

26   jurisdiction pursuant to 42 U.S.C. § 1332. ECF No. 1 at 1. Plaintiff is a citizen of Missouri,

27   defendant Denis Casim is alleged to be a citizen of Nevada, and defendant Zam Trans Inc. is

28   alleged to be a citizen of California. Id.
                                                       1
 1          The complaint alleges as follows. On or about January 23, 2017, plaintiff was operating
 2   his motor vehicle in a careful and prudent manner westbound on Interstate 80 near its intersection
 3   with Kearsarge Mill Rd. in Placer County, California. Id. at 2. At the same time and place, Denis
 4   Casim was operating a motor vehicle in the course and scope of his employment by Zam Trans
 5   Inc., and in furtherance of Zam Trans Inc.’s business interests. Id. Casim operated his motor
 6   vehicle in a negligent manner by failing to drive in a single lane, driving at an excessive speed,
 7   and stopping his vehicle in lanes reserved for moving traffic. Id. As a direct and proximate result
 8   of the careless and negligent conduct of Casim, a violent crash occurred between Casim’s vehicle
 9   and the vehicle operated by the plaintiff. Id.
10          The complaint further alleges that plaintiff suffered mental and physical pain and
11   suffering, severe injuries to his head, chest, neck, and back, including a concussion, which caused
12   plaintiff to be unable to work full time at his regular profession as a truck driver. Id. Plaintiff’s
13   injuries are permanent and progressive. Id. As a direct and proximate result of the careless and
14   negligent conduct of Casim, plaintiff underwent reasonable and necessary medical treatment for
15   his injuries, and incurred and will incur in the future fair and reasonable medical expenses in the
16   approximate sum of $25,000.00. Id. at 3. In addition, plaintiff has incurred approximately
17   $25,000 in lost wages damages to date, and will incur more in the future. Id. Plaintiff sues for
18   total damages in excess of $75,000.00.
19          A summons was served to defendant Zam Trans Inc. on February 21, 2019 and to Denis
20   Casim on June 26, 2019, and proof of each service was filed with the court on July 23, 2019.
21   ECF No. 8. Defendants did not appear, and plaintiff moved for entry of default on October 17,
22   2019. ECF No. 19. The clerk entered default as to each defendant on October 21, 2019. ECF
23   No. 21. Plaintiff moved for default judgment on September 17, 2019 (ECF No. 19) and the court
24   re-set the hearing date to January 8, 2020. ECF No. 22.1 Upon noting that plaintiff had not
25
     1
26     Plaintiff improperly filed the motion for default judgment before requesting entry of default by
     the Clerk of Court. The court finds this procedural error harmless; the Clerk’s entry of default
27   occurred more than two months before defendants’ response to the motion for default judgment
     was due, because the motion for default judgment was noticed far in advance; defendants had
28   ample notice and ample time to respond to the motion.
                                                        2
 1   served the motion for default judgment on the defendants, the undersigned ordered him to do so.
 2   ECF No. 24. The order, which plaintiff was directed to serve with his motion, stated that unless
 3   defendants appeared within 14 days of service, the undersigned was prepared to recommend a
 4   grant of default judgment. Id.
 5             Plaintiff filed proof of service on March 6, 2020. ECF No. 29. The defendants appeared
 6   through counsel on March 10, 2020. ECF No. 30. Defendants did not file an opposition to the
 7   pending motion for default judgment. They did, however, file an answer to plaintiff’s complaint.
 8   ECF No. 30.
 9                                                II.        Motion
10             Plaintiff moves for default judgment against each defendant in the amount of $200,000.
11   ECF No. 19 at 1. Though plaintiff does not specify the claims on which he seeks judgment, and
12   his complaint does not expressly state any cause of action, it is clear from the allegations of the
13   complaint that this case presents a single claim of negligence. See, e.g., ECF No. 1 at 2 (alleging
14   defendants’ “careless and negligent conduct”). Defendants submitted an answer denying the
15   majority of the allegations and setting forth affirmative defenses. ECF No. 30.
16                                                III.   Analysis
17          A. Legal Standard
18             Pursuant to Federal Rule of Civil Procedure 55, default may be entered against a party
19   against whom a judgment for affirmative relief is sought who fails to plead or otherwise defend
20   against the action. See Fed. R. Civ. P. 55(a). However, “[a] defendant’s default does not
21   automatically entitle the plaintiff to a court-ordered judgment.” PepsiCo, Inc. v. Cal. Sec. Cans,
22   238 F.Supp.2d 1172, 1174 (C.D. Cal. 2002) (citing Draper v. Coombs, 792 F.2d 915, 924-25 (9th
23   Cir. 1986)); see Fed. R. Civ. P. 55(b) (governing the entry of default judgments). Instead, the
24   decision to grant or deny an application for default judgment lies within the district court’s sound
25   discretion. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). In making this
26   determination, the court may consider the following factors:
27   ////
28   ////
                                                         3
 1                  (1) possibility of prejudice to the plaintiff; (2) the merits of plaintiff's
                    substantive claim; (3) the sufficiency of the complaint; (4) the sum
 2                  of money at stake in the action; (5) the possibility of a dispute
                    concerning material facts; (6) whether the default was due to
 3                  excusable neglect; and (7) the strong policy underlying the Federal
                    Rules of Civil Procedure favoring decisions on the merits.
 4

 5   Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). Default judgments are ordinarily

 6   disfavored. Id. at 1472.

 7          As a general rule, once default is entered, well-pleaded factual allegations in the operative

 8   complaint are taken as true, except for those allegations relating to damages. TeleVideo Sys., Inc.

 9   v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987) (per curiam) (citing Geddes v. United Fin.

10   Group, 559 F.2d 557, 560 (9th Cir. 1977) (per curiam)); see also Fair Housing of Marin v.

11   Combs, 285 F.3d 899, 906 (9th Cir. 2002). Although well-pleaded allegations in the complaint

12   are admitted by a defendant’s failure to respond, “necessary facts not contained in the pleadings,

13   and claims which are legally insufficient, are not established by default.” Cripps v. Life Ins. Co.

14   of N. Am., 980 F.2d 1261, 1267 (9th Cir. 1992) (citing Danning v. Lavine, 572 F.2d 1386, 1388

15   (9th Cir. 1978)); accord DIRECTV, Inc. v. Huynh, 503 F.3d 847, 854 (9th Cir. 2007) (“[A]

16   defendant is not held to admit facts that are not well-pleaded or to admit conclusions of law”)

17   (citation and quotation marks omitted); Abney v. Alameida, 334 F.Supp.2d 1221, 1235 (S.D. Cal.

18   2004) (“[A] default judgment may not be entered on a legally insufficient claim.”). A party’s

19   default conclusively establishes that party’s liability, although it does not establish the amount of

20   damages. Geddes, 559 F.2d at 560; cf. Adriana Int’l Corp. v. Thoeren, 913 F.2d 1406, 1414 (9th

21   Cir. 1990) (stating in the context of a default entered pursuant to Federal Rule of Civil Procedure

22   37 that the default conclusively established the liability of the defaulting party).

23      B. The Eitel Factors

24              1. Factor One: Possibility of Prejudice to Plaintiff

25          The first Eitel factor considers whether the plaintiff would suffer prejudice if default

26   judgment is not entered, and such potential prejudice to the plaintiff weighs in favor of granting a

27   default judgment. See PepsiCo, Inc., 238 F.Supp.2d at 1177. Here, plaintiff would suffer only

28   the harm of delay if default judgment is not entered, because the defendants have appeared in this
                                                          4
 1   case. As plaintiff has himself requested multiple extensions of time in this case, the undersigned
 2   does not find delay to be a substantial hardship to plaintiff. Accordingly, the first Eitel factor
 3   disfavors the entry of default judgment.
 4              2. Factors Two and Three: Merits of Claims and Sufficiency of Complaint
 5          The merits of plaintiff’s substantive claims and the sufficiency of the complaint are
 6   considered here together because of the relatedness of the two inquiries. The court must consider
 7   whether the allegations in the complaint are sufficient to state a claim that supports the relief
 8   sought. See Danning, 572 F.2d at 1388; PepsiCo, Inc., 238 F.Supp.2d at 1175. Here, although
 9   the allegations may be sufficient to state a claim, defendants have denied the allegations and
10   raised affirmative defenses. See ECF No. 30. Because the merits of plaintiff’s claims are
11   disputed, these factors disfavor entry of default judgment.
12              3. Factor Four: The Sum of Money at Stake in the Action
13          Under the fourth Eitel factor, the court considers the amount of money at stake in relation
14   to the seriousness of defendant’s conduct. Here, in the motion for default judgment, plaintiff
15   seeks $200,000 in damages from each defendant. As a preliminary matter, the court notes that
16   because defendant Zam Trans is alleged to be liable only under the doctrine of respondeat
17   superior, Casim’s “negligence is imputed to [his] employer pursuant to the doctrine of respondeat
18   superior. Thus, [Zam Trans] stands in [Casim’s] shoes and the entire liability of these two
19   defendants toward [plaintiff] is co-extensive.” Miller v. Stouffer, 9 Cal. App. 4th 70, 84 (1992).
20   Because liability in the respondeat superior context is joint, not joint and several, plaintiff can
21   collect the total amount of damages from either defendant or a combination of the two, but cannot
22   collect the total judgment from both defendants. The amount at issue (a total maximum award of
23   $200,000.00) is proportionate to the seriousness of the conduct at issue, and this factor would
24   favor entry of default judgment were the claim uncontested.
25              4. Factor Five: Possibility of Dispute Concerning Material Facts
26          The facts of this case affirmatively are disputed in the Answer that has been file by
27   defendants. ECF No. 30. This factor disfavors entry of default judgment.
28   ////
                                                         5
 1                5. Factor Six: Whether Default Was Due to Excusable Neglect
 2          Upon review of the record before the court, it is unclear whether defendants’ default was
 3   due to excusable neglect. Plaintiff served the defendants with the summons and complaint, and
 4   defendants did not appear. ECF No. 8. However, defendants did appear shortly after they were
 5   served with the motion for default judgment. ECF No. 30. Whether the original failure to appear
 6   was due to lack of actual notice of this lawsuit is unclear. Accordingly, this Eitel factor weighs
 7   neutrally.
 8                6. Factor Seven: Policy Favoring Decisions on the Merits
 9          “Cases should be decided upon their merits whenever reasonably possible.” Eitel, 782
10   F.2d at 1472. However, district courts have concluded with regularity that this policy, standing
11   alone, is not dispositive, especially where a defendant fails to appear or defend itself in an action.
12   PepsiCo, Inc., 238 F.Supp.2d at 1177; see also Craigslist, Inc. v. Naturemarket, Inc., 694
13   F.Supp.2d 1039, 1061 (N.D. Cal. Mar. 5, 2010). Because defendants have now appeared, with
14   counsel, and have filed an answer disputing plaintiff’s claims, this factor weighs heavily against
15   entry of default judgment. ECF No. 30.
16                7. Conclusion: Propriety of Default Judgment
17          Upon consideration of all the Eitel factors, the court concludes that plaintiff is not entitled
18   to the entry of default judgment against defendants. The majority of factors disfavor default
19   judgment; it is both possible and preferable to decide this case on the merits and plaintiff will not
20   suffer meaningful prejudice by the delay that has occurred in this case.
21                                              IV.     Conclusion
22          It is hereby RECOMMENDED that plaintiff’s motion for default judgment (ECF No. 19)
23   be DENIED.
24          These findings and recommendations are submitted to the United States District Judge
25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within twenty one days
26   after being served with these findings and recommendations, any party may file written
27   objections with the court and serve a copy on all parties. Id.; see also Local Rule 304(b). Such a
28   document should be captioned “Objections to Magistrate Judge’s Findings and
                                                        6
 1   Recommendations.” Any response to the objections shall be filed with the court and served on all
 2   parties within fourteen days after service of the objections. Local Rule 304(d). Failure to file
 3   objections within the specified time may waive the right to appeal the District Court’s order.
 4   Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57
 5   (9th Cir. 1991).
 6   DATED: March 30, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       7
